ORDER

PER CURIAM.
Stanley Ursery, Defendant, appeals the judgment and sentence of the Circuit Court of the City of St. Louis after a jury convicted him of first degree assault in violation of Section 565.050 RSMo 1994, armed criminal action in violation of Section 571.015 RSMo 1994 and unlawful use of a weapon in violation of Section 571.030 RSMo 1994.
We have reviewed the briefs of the parties, the legal file and the record on appeal and no error of law appears. An extended opinion reciting detailed facts and restating principles of law would have no prece-dential or jurisprudential value. We affirm the judgment pursuant to Rule 30.25(b).